DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
		Regarding claim 2, “the same side” lacks antecedent basis.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 6,813,005 to Guo.
Regarding claim 1, Guo discloses a tray (10, Fig 2), comprising at least one loading chamber wherein the loading chamber includes a first restriction recess (18a) and a second restriction recess (18b) located within an edge of a bottom face of the first restriction recess, wherein the first restriction recess is configured to load a touch cover and limit the touch cover since it has the structure as recited, and the second restriction recess is configured to load a liquid crystal module and limit the liquid crystal module since it has the structure as recited.


Claim(s) 1-3, 6-8, 14 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 6,296,122 to Nakazono et al. (Nakazono).
Regarding claim 1, Nakazono discloses a tray (1), comprising at least one loading chamber wherein the loading chamber includes a first restriction recess (3) and a second restriction recess (6) located within an edge of a bottom face of the first restriction recess, wherein the first restriction recess is configured to load a touch cover and limit the touch cover since it has the structure as recited, and the second restriction recess is configured to load a liquid crystal module and limit the liquid crystal module since it has the structure as recited.
Regarding claim 2, Nakazono further disclose loading chamber further comprising a third restriction recess (A, Fig 2 below), arranged on the same side of the first and second restriction recess and communicated with the first and second recess, wherein the third restriction recess is configured to load and limit a printed circuit board connected to liquid crystal module since it has the structure as recited.


    PNG
    media_image1.png
    670
    600
    media_image1.png
    Greyscale


Regarding claim 3, Nakazono further discloses first restriction recess (3) having a rectangular cross-section shape parallel to bottom surface of the first restriction recess, touch cover capable of having a rectangular shape, second restriction recess (6) has a rectangular cross-section shape parallel to bottom surface of second restriction recess, liquid crystal module capable of having a rectangular shape (Fig 2 above).
Regarding claim 6-8, Nakazono further discloses the tray capable of having the differences as recited depending on the dimensions of the touch cover and liquid crystal module since it has the structure as recited.
Regarding claim 14, Nakazono further discloses the material of the tray including plastic (polystyrene) and can be integrally formed by injection molding since it has the structure as recited.  Note that product by process claim limitations are given little patentable weight and so long as prior art has the structure as recited, then it can be made by the process as recited.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono in view of US 2013/0100359 to Yokawa et al. (Yokawa).
Regarding claim 4, Nakazono discloses the tray of claim 3 but does not teach rounded convex corners on first and second recess.  However, Yokawa discloses rounded convex corners (A, B, Fig 1 below) on first (C) and second recess (D) and one of ordinary skill in the art would have found it obvious to make the Nakazono corners rounded as suggested by Yokawa in order to better receive the panel.


    PNG
    media_image2.png
    688
    832
    media_image2.png
    Greyscale


Regarding claim 5, the modified Nakazono teaches the tray of claim 4 but does not teach the recited dimensions of the rounded corner.  However, one of ordinary skill in the art would have found it obvious to optimize the range of the radius to have the dimensions as recited in order to fit the LC panel since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono.
Regarding claims 9-10, Nakazono discloses the tray of claim 1 but does not teach dimensions of the depth as recited.  However, one of ordinary skill in the art would have found it obvious to change the size of the recesses to have the depth in the range as recited in order to facilitate holding of the panel since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono in view of US 2014/0166522 to Kuo et al. (Kuo).
Regarding claim 11, Nakazono discloses the tray of claim 1 but does not teach wavy reinforcing rib on bottom surface of second restriction recess.  However, Kuo discloses a packaing box of LCD panels (Fig 1a) and in particular discloses openings (12) on bottom surface of restriction recess, a wavy reinforcing rib in between the openings (12).  One of ordinary skill in the art would have found it obvious to incorporate openings (12) to Nakazono as suggested by Kuo in order to reduce weight of the tray.  The modification would have resulted in a wavy reinforcing rib on bottom surface of the second restriction recess of Nakazono due to the formation of the openings.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono in view of US 2011/0005957 to Yajima et al (Yajima).
Regarding claim 12, Nakazono discloses the tray of claim 1 and further teaches a groove (3a) for picking up but does not teach a plurality of grooves.  Yajima discloses a tray (2a) and in particular discloses plurality of grooves (22b) arranged at intervals along an edge of the loading chamber (21), a distance from a bottom surface of each groove to the top surface of the tray being grater than distance from bottom surface of second recess (25) to the top surface of the tray (Fig 5).  One of ordinary skill in the art would have found it obvious it incorporate additional grooves with a greater depth to Nakazono as suggested by Yajima in order to facilitate grasping of the panel.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono in view of US 2014/0102939 to Lee et al. (Lee).
Regarding claim 13, Nakazono teaches the tray of claim 1 but does not teach two loading chambers arranged along a width direction.  However, Lee discloses a tray (Fig 1) comprising two loading chambers (120) along a width direction of the tray.  One of ordinary skill in the art would have found it obvious to incorporate an additional loading chamber to Nakazono as suggested by Lee in order to hold and store additional panel since it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim(s) 15-17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono in view of US 2007/0272590 to Tseng et al. (Tseng).
Regarding claim 15, Nakazono discloses a loading device of display product (Fig 2) comprising at least one tray of claim 1 but does not teach a resilient gasket arranged in first restriction recess of the tray.  However, Tseng discloses a loading device (Fig 1) and in particular discloses a resilient gasket (buffer 150) arranged in a first restriction recess above the device for protecting the contents of the tray.  One of ordinary skill in the art would have found it obvious to incorporate a resilient gasket to the first restriction recess in order to protect the panel held in the tray from outside forces.
Regarding claim 16, Nakazono further disclose loading chamber further comprising a third restriction recess (A, Fig 2 below), arranged on the same side of the first and second restriction recess and communicated with the first and second recess, wherein the third restriction recess is configured to load and limit a printed circuit board connected to liquid crystal module since it has the structure as recited.
Regarding claim 17, Nakazono further discloses first restriction recess (3) having a rectangular cross-section shape parallel to bottom surface of the first restriction recess, touch cover capable of having a rectangular shape, second restriction recess (6) has a rectangular cross-section shape parallel to bottom surface of second restriction recess, liquid crystal module capable of having a rectangular shape (Fig 2 above).
Regarding claim 19, Nakazono further discloses the tray capable of having the differences as recited depending on the dimensions of the touch cover and liquid crystal module since it has the structure as recited.


Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono in view of Lee and Yokawa.
Regarding claim 18, Nakazono discloses the loading device of claim 17 but does not teach rounded convex corners on first and second recess.  However, Yokawa discloses rounded convex corners (A, B, Fig 1 above) on first (C) and second recess (D) and one of ordinary skill in the art would have found it obvious to make the Nakazono corners rounded as suggested by Yokawa in order to better receive the panel.  The modified Nakazono does not teach the recited dimensions of the rounded corner.  However, one of ordinary skill in the art would have found it obvious to optimize the range of the radius to have the dimensions as recited in order to fit the LC panel since it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakazono in view of Lee and Yajima.
Regarding claim 20, Nakazono discloses the loading device of claim 15 and further teaches a groove (3a) for picking up but does not teach a plurality of grooves.  Yajima discloses a tray (2a) and in particular discloses plurality of grooves (22b) arranged at intervals along an edge of the loading chamber (21), a distance from a bottom surface of each groove to the top surface of the tray being greater than distance from bottom surface of second recess (25) to the top surface of the tray (Fig 5).  One of ordinary skill in the art would have found it obvious to incorporate additional grooves with a greater depth to Nakazono as suggested by Yajima in order to facilitate grasping of the panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735                                                                                                                                                                                         /ROBERT POON/Examiner, Art Unit 3735